Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
2.	The preliminary amendment of 7/23/2020 is acknowledged. Claims 4-12 have been 
amended. New claims 14-17 have been added. Claims 1-17 are pending.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9, drawn to an antibody that specifically binds to a first modified IgG heavy chain constant region.

Group II, claim(s) 10-17, drawn to a method of detecting or capturing a polypeptide in a sample.

NOTE: Claim 4, line 2 recites that the antibody does not bind to “(i) or (ii)”, while limitations (i) and (ii) of claim 4 are separated by “and” (see end of line 7 of the claim) (emphasis added). Appropriate clarification and correction are required. 
For present restriction, (i) and (ii) are construed as alternatives.



Species Election

4.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  


A) Binding activity of antibody

If applicant elects Invention I, one species of binding activity, must also be selected to be considered responsive.	
The species are as follows:
	a) Third modified IgG heavy chain constant region
	b) Fourth modified IgG heavy chain constant region
	c) Non-modified human IgG heavy chain constant region
The claims are deemed to correspond to the species listed above in the following manner:

Claims 4, 6

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each of the above binding activity of the antibody have a characteristically different property and action from one another and, therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner. For example, the special technical feature of (a) is a binding activity to a third modified IgG heavy chain constant region is not shared by the other species.

B) Polypeptide
If applicant elects Invention II, one species of the polypeptide, must also be selected to be considered responsive.
The species are as follows:
	d) Fifth modified IgG heavy chain constant region
	e) Sixth modified IgG heavy chain constant region
The claims are deemed to correspond to the species listed above in the following manner:

Claims 10-17

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each of the above polypeptides have characteristically different structure  from one another resulting in differences in detection and, therefore, represents a patentably distinct .

5.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
6.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).


7.	In response to this Office Action/Election requirement, applicant must elect one from Groups I-II, and must additionally elect a species of ‘binding activity of antibody’, and ‘polypeptide’, for consideration.
8.	Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).
9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 1.48(b) and by the required under 37 C.F.R. 1.17(I).	
Notice of Rejoinder

10.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn 
11.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Advisory Information

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITI DUTT whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. D./
Examiner, Art Unit 1649
29 January 2022




/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649